Citation Nr: 0011951	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-08 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for residuals of 
frostbite.

5.  Entitlement to service connection for sleep apnea.

6.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 10 percent disabling from December 21, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 until May 
1955.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Buffalo, New York Regional Office (RO) which denied 
service connection for arthritis, diabetes mellitus, gout, 
residuals of frostbite, and sleep apnea.  The appeal is also 
from a decision that granted service connection for PTSD and 
rated it as 10 percent disabling, effective from December 21, 
1998.  The veteran perfected an appeal of those 
determinations, to include the initial rating for the 
service-connected PTSD.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the rating question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the PTSD rating issue on appeal as set 
forth on the title page of this decision.

(The claim for a higher rating for PTSD is addressed in the 
REMAND portion of this decision.)


FINDINGS OF FACT

1.  No competent evidence has been received to link the 
veteran's diabetes mellitus to service, to continued symptoms 
since service, or to a service-connected disability; nor has 
competent evidence been received to show that diabetes 
mellitus became manifest to a degree of 10 percent or more 
during the one-year period following the veteran's discharge 
from service.

2.  No competent evidence has been received to link any 
current osteoarthritis to service, to continued symptoms 
since service, or to a service-connected disability; nor has 
competent evidence been received to show that arthritis 
became manifest to a degree of 10 percent or more during the 
one-year period following the veteran's discharge from 
service.

3.  No competent evidence has been received to link any 
current gout to service, to continued symptoms since service, 
or to a service-connected disability; nor has competent 
evidence been received to show that gout became manifest to a 
degree of 10 percent or more during the one-year period 
following the veteran's discharge from service.

4.  No competent evidence has been received to link any 
difficulties with sleep apnea to service, to continued 
symptoms since service, or to a service-connected disability.

5.  No competent evidence has been received to show that the 
veteran currently has residuals of frostbite.  



CONCLUSIONS OF LAW

1.  The claim of service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2. The claim of service connection for osteoarthritis is not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

3.  The claim of service connection for gout is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999). 

4.  The claim of service connection for sleep apnea is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

5.  The claim of service connection for residuals of 
frostbite injury is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for diabetes mellitus, osteoarthritis, residuals of 
frostbite, gout and sleep apnea.  He asserts that these 
conditions can be traced to his period of active military 
service.  He presented extensive testimony upon personal 
hearing on appeal in April 2000 to the effect that he was 
exposed to a great deal of extreme cold and wet conditions in 
Korea which led to frostbite, and that he developed swelling 
of various joints which were manifestations of osteoarthritis 
and gout.  The veteran testified that he was told in service 
that he had a mild form of diabetes which he had to live 
with.  He also said that he had experienced sleep apnea since 
active duty with symptoms which had included his waking up 
choking and gasping for breath.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  Where a veteran served 
continuously for 90 days during a period of war or during 
peacetime service after December 31, 1946, and diabetes or an 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § § 1101, 
1112, 1113; 38 C.F.R. § § 3.307, 3.309.  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  In the 
present case, for the reasons set out below, the Board finds 
that that claims of service connection for diabetes mellitus, 
arthritis, gout, sleep apnea and residuals of frostbite are 
not well grounded.  

The veteran's service medical records make no reference to 
complaints or symptoms of diabetes.  Upon examination in May 
1955 for discharge from active duty, a urinalysis revealed 
negative sugar and albumin levels and his endocrine system 
was evaluated as normal.  Moreover, no competent evidence has 
been received to show that diabetes mellitus became manifest 
to a degree of 10 percent or more during the one-year period 
following the veteran's discharge from service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  The post-service clinical record 
does not refer to a diagnosis of diabetes until May 1996, and 
it was noted at that time that he had had the disease for two 
years.  No medical evidence has been received to link this 
recently shown diabetes mellitus to service, to continued 
symptoms since service, or to a service-connected disability.  
The veteran, as a layperson, is not competent to offer 
opinions on matters of medical causation.  Espiritu, supra.  
The Board therefore finds that the claim of service 
connection for diabetes mellitus is not well grounded.  
Caluza, supra.  

The Board also finds that the claims of service connection 
for osteoarthritis and gout are not well grounded.  The 
veteran's neck, upper and lower extremities, and spine were 
evaluated as normal upon service discharge examination in May 
1955.  A diagnosis of early osteophyte formation in the left 
knee is not shown in the record until May 1988, followed 
thereafter by impressions of degenerative changes and/or 
arthritis affecting various body parts, including the 
cervical, thoracic and lumbosacral spine.  An assessment of 
gouty arthritis of the left knee was rendered in August 1992, 
and VA clinical data refer to history of such throughout the 
outpatient notes.  However, no medical evidence has been 
received to link arthritis or gout to service, to continued 
symptoms since service, or to a service-connected disability, 
and the veteran, as a layperson, is not competent to offer 
opinions on matters of medical causation.  Espiritu, supra.  
Moreover, no competent evidence been received to show that 
either osteoarthritis or gout became manifest to a degree of 
10 percent or more during the one-year period following the 
veteran's discharge from service.  38 C.F.R. §§ 3.307, 3.309 
(1999).  The Board therefore finds that the requirements for 
a well-grounded claim have not been satisfied as to either 
matter.  

The Board further finds that the claim of service connection 
for sleep apnea is not well grounded.  The service medical 
records reflect no complaints or findings referable to sleep 
difficulties.  The first indication of such is noted in the 
record in February 1997 when the appellant was shown to have 
undergone a comprehensive sleep study for what was diagnosed 
as severe sleep apnea.  A careful review of the record, 
however, reveals that no competent evidence has been received 
to link his current sleep apnea to service, to continued 
symptoms since service, or to a service-connected disability.  
In the absence of such evidence, the claim of service 
connection for sleep apnea cannot properly be considered well 
grounded.

Finally, the Board finds that the claim of service connection 
for residuals of frostbite is not well grounded.  This is so 
because no competent evidence has been received to show that 
the veteran currently has any current residuals thereof.  
When the veteran was examined for VA compensation and pension 
purposes in June 1999, he rendered a history of exposure to 
cold, snowy and wet conditions while stationed in Korea, and 
indicated that he experienced mild cold intolerance.  
However, he denied paresthesia or hyperhidrosis.  The 
examiner provided no impression in this regard.  Indeed, no 
medical diagnosis is of record which reflects an examiner's 
conclusion that the veteran has a current disability due to 
frostbite.  The Board points out that, for a claim of service 
connection to be deemed plausible, there must be competent 
medical evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 2019 (1999) ; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  In view of the lack of 
a current disability in this regard, the claim of service 
connection for frostbite must also be considered not well 
grounded.  


ORDER

The claim of service connection for diabetes mellitus, 
osteoarthritis, residuals of frostbite, gout or sleep apnea 
is not well grounded; the claims are therefore denied.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  He presented testimony in April 
2000 to the effect that he experiences intrusive memories and 
flashbacks of combat in Korea, and has recently had more 
frequent nightmares about those events.  He stated that he 
had difficulty sleeping, an increased startle response, 
problems being around crowds, anxiety and depression, all 
related to the service-connected psychiatric disorder.  He 
said that he had become more nervous, irritable and angry.  
The appellant also stated that he had panic attacks three to 
four times weekly, that his symptoms were getting worse and 
affected his personal life and employability to a significant 
extent.  It was reported that he received regular treatment 
for his symptoms at VA outpatient clinics.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
The clear implication of the veteran's testimony is that his 
disability has worsened.  Therefore, the duty to assist 
includes the duty to provide him with a new examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board 
notes that, while a VA psychiatric examination and a social 
work evaluation were performed as recently as April and May 
1999, the veteran has reported experiencing progressively 
increasing problems, especially since the time of the last 
examination.  It is therefore the opinion of the Board that 
another psychiatric examination is indicated to ascertain the 
current disability picture.  Consequently, a remand is 
warranted.  38 C.F.R. §§ 3.327, 4.2, 19.9 (1999).

Additionally, the record reflects that the veteran receives 
regular outpatient therapy in a VA mental health clinic.  It 
is shown that the most recent VA outpatient clinic note is 
dated in February 1999.  Given the veteran's report of 
worsening problems, a remand is also required so that efforts 
can be undertaken to ensure that the evidentiary record is 
complete.  

In view of the above, this issue is REMANDED to the RO for 
the following actions:

1.  All VA outpatient clinic records 
dating from March 1999 should be 
requested and associated with the claims 
folder. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  
The report of examination should contain 
a detailed account of all manifestations 
of the disability.  The examiner must 
also comment on the extent to which PTSD 
affects occupational and social 
functioning.  The examiner is requested 
to make all findings necessary to 
applying the pertinent rating criteria.  
A Global Assessment of Functioning (GAF) 
score should be provided with an 
explanation of the score's meaning.  The 
claims folder and a copy of this remand 
must be made available to the 
psychiatrist for review in conjunction 
with the examination.  

3.  The RO should re-adjudicate the 
claim with application of the tenets of 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999) to determine whether "staged" 
ratings are warranted for manifestations 
of the service-connected disability.  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish him 
and his representative with a 
supplemental statement of the case and 
afford him the opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with VA's duty to assist.  The 
Board intimates no opinion as to the ultimate outcome of the 
veteran's claim.  No action is required of the veteran until 
he receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



